     6:21-cv-00052-TLW      Date Filed 08/23/21    Entry Number 29     Page 1 of 2




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

 Richard Demarcus Rosemond,                    Case No. 6:21-cv-00052-TLW

              PLAINTIFF

       v.
                                                               Order
 Owners/Funders of
 USTrademarkexchange.com,

              DEFENDANT



      Plaintiff Richard Demarcus Rosemond, proceeding pro se, filed this civil action

alleging trademark violations. ECF No. 1. The matter now comes before the Court for

review of the Report and Recommendation (Report) filed by the magistrate judge to

whom this case was assigned. ECF No. 26.

      After reviewing the Complaint, the magistrate judge issued three proper form

orders outlining various issues with Plaintiff’s pleadings, but he failed to remedy the

issues outlined. In the Report, the magistrate judge recommends that Plaintiff’s case

be dismissed under Rule 41(b) for failing to comply with a court order, despite being

informed of the potential consequences of doing so. The magistrate judge also

recommends summarily dismissing the case because it is frivolous. Plaintiff did not

file objections to the Report. This matter is now ripe for decision.

      The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in that Report. 28 U.S.C. § 636.



                                           1
     6:21-cv-00052-TLW     Date Filed 08/23/21   Entry Number 29     Page 2 of 2




In the absence of objections to the Report, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 200

(4th Cir. 1983). In such a case, “a district court need not conduct a de novo review,

but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

      The Court has carefully reviewed the Report. For the reasons stated by the

magistrate judge, the Report, ECF No. 26, is ACCEPTED. This action is hereby

DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.1

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

August 20, 2021
Columbia, South Carolina




1 The Court notes that this is one of four cases filed by Plaintiff this calendar year
alleging substantively the same frivolous issue. See No. 6:21-cv-00051-TLW (D.S.C.);
6:21-cv-00223-TLW (D.S.C.); 6:21-cv-01246-TLW (D.S.C.). The magistrate judge
recommends that the Court consider the imposition of sanctions against Plaintiff. The
Court declines to impose sanctions at this time, but takes this opportunity to warn
Plaintiff that the Court will consider imposing monetary or other sanctions against
him if he continues to pursue frivolous litigation.


                                          2
